

Chang Hwa Commercial Bank Jicheng Branch
Credit Limit Application Approval Notice
 
To: Kid Castle Network Technology Co., Ltd:
 
1. Thank your company for the credit limit application to the bank; this case is
approved by the bank and the approved detail is noticed as follows:
 
Credit Limit Item
Approved Limit
Terms and Conditions
A. Middle-term loan
      - without guarantee
 
B. Middle-term loan
     - without guarantee
 
C. Business card
NTD2.32 million
 
 
NTD20 million
 
 
NTD250000
 
Interest rate: basic rate + 1.3% (5.86% at present)
 
 
Interest rate: basic rate + 1.3% (5.86% at present)
 
 
The annual fee will be exempted in the first year, while the annual fee will be
exempted from the second year if the card consumption amount arrives at NTD60000
or the card is used for over 12 times.
 
Due date of credit limit: 30 Sept 2008

 
2. Other affairs to be transacted with the cooperation of your company:
 
1) The net capital is lower than the capital stock, please improve the financial
structure;
 
2) Please attention for the long-term investment revenue;
 
3) The account receivable from the related party is huge, please attention to
the receiving condition.
 
3. The bank will specify the account manager Ms. Tang Yufeng to transact the
service and agreement signature procedure of this case, please support her.
 
4. Your company reserves the right to agree or refuse, while the bank also
reserves the credit limit appropriating right of this case.
 
Best Wishes
 
Chang Hwa Commercial Bank Jicheng Branch Loan Section
 
18 Oct 2007
 

--------------------------------------------------------------------------------

